In a holdover proceeding, petitioner appeals (by permission) from an order of the Appellate Term of the Supreme Court, Second and Eleventh Judicial Districts, dated June 24,1983, which reversed a judgment of the Civil Court, Queens County (Harbater, J.), entered October 14, 1982, which had granted the petition, and, instead, dismissed the petition.
Order affirmed, without costs or disbursements.
The occupancy agreement, executed in June, 1961, between petitioner, a federally insured cooperative housing corporation, and its “Member[s]”, respondents George Hroch and Carolyn Hroch, relating to their residence in a specified apartment, limited occupancy to the “Member * * * and his immediate family”. In 1975, their son, respondent Russell Hroch, upon his marriage, moved from the apartment, but returned in January, 1980, some years after his marriage was terminated, and remained there when his parents and his sister moved to Florida in July, 1980. In September, 1981, he married, and his new wife, respondent Donna Hroch, moved into the apartment with him.
Under the circumstances, the residence by Donna Hroch in the apartment in which her husband unquestionably had the right of possession did not constitute a violation of a substantial obligation of the occupancy agreement (see Real Property Law, § 235-f; 61 Jane St. Assoc. v Kroll, 102 AD2d 751; cf. McCorkle Co-op. Apts. v Gross, 54 AD2d 753, affd 43 NY2d 765). Niehoff, J. P., Boyers, Lawrence and Eiber, JJ., concur.